Citation Nr: 1704939	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  15-31 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, recurrent with anxious distress; anxiety disorder, not otherwise specified (NOS) with features of social phobia, panic disorder and agoraphobia; and readjustment disorder.

2.  Entitlement to service connection for a mental disorder for the purpose of establishing eligibility to treatment.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active duty for training (ACDUTRA) from February 2010 to May 2010 and active military service from August 2011 to May 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision of the VA Regional Office (RO) in St. Paul, Minnesota.

Since the August 2015 Statement of the Case, new evidence with regard to the issue of service connection for an acquired psychiatric disorder has been submitted without a waiver of RO review.  However, as the Board is granting this claim, the Veteran is not prejudiced by review of this additional evidence.

The Board acknowledges that the issues of service connection for erectile dysfunction and temporal papule have been perfected, but not yet certified to the Board.  The Board's review of the claims file reveals that the RO is still taking action on these issues.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.

The Board also acknowledges that the RO construed the appeal as consisting of four separate issues, with service connection being sought for major depressive disorder, recurrent with anxious distress; anxiety disorder, NOS with features of social phobia, panic disorder and agoraphobia; and readjustment disorder in addition to the issue of eligibility to treatment.  The scope of a disability claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Consequently, in light of Clemons, the Board has phrased the issues of service connection for three separate disorders as service connection for an acquired psychiatric disorder.  

The issue of entitlement to a total rating based on individual employability due to service-connected disability (TDIU) has been raised by the record in an August 2015 psychiatric evaluation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9 (b) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran has major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder and agoraphobia that are as likely as not related to his military service.

2.  The RO's grant in the October 2013 rating decision of service connection for a mental disorder for the purpose of establishing eligibility to treatment, in addition to the Board's grant of service connection for an acquired psychiatric disorder, renders the issue of eligibility to treatment moot.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder and agoraphobia have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The claim of entitlement to service connection for a mental disorder for the purpose of establishing eligibility to treatment is moot and is dismissed.  38 U.S.C.A. §§ 1702, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board is granting service connection for an acquired psychiatric disorder, and as the issue of service connection for a mental disorder for the purpose of establishing eligibility for treatment was previously granted by the RO, no discussion of VA's duties to notify and assist is necessary.

      A.  Service Connection for an Acquired Psychiatric Disorder

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service.  38 U.S.C.A. § 1110.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

A veteran is considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, except where clear and unmistakable evidence demonstrates that an injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  Thus, veterans are presumed to have entered service in sound condition as to their health.  This presumption attaches only where there has been an induction examination in which the later complained-of disability was not detected.  Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulation provides expressly that the term "noted" denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that "[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions."  Id. at (b)(1).

Prior provisions of 38 C.F.R. § 3.304(b) only required a finding that clear and unmistakable evidence showed that an injury or disease existed prior to service in order to rebut the presumption of soundness.  However, the provisions of 38 C.F.R. § 3.304(b) were invalidated as being inconsistent with 38 U.S.C.A. § 1111.  See generally Cotant v. Principi, 17 Vet. App. 116 (2003), Jordan v. Principi, 17 Vet. App. 261 (2003), Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), VAOPGCPREC 3-2003 (July 16, 2003).  Pursuant to these developments, it is now clear that, in order to rebut the presumption of soundness at service entry, there must be clear and unmistakable evidence showing that the disorder preexisted service and there must be clear and unmistakable evidence that the disorder was not aggravated by service.  See 38 C.F.R. § 3.304 (b) (2015).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 2003).

Before these above cited precedent opinions, VAOPGCPREC 3-2003, and the recent regulatory amendment, VA had the burden to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability pre-existed service.  If VA met this burden, however, it then had the burden to rebut the presumption by a preponderance of the evidence (a lower standard) that the preexisting disorder was not aggravated by service.  Now, VA must also show by clear and unmistakable evidence that the preexisting disorder was not aggravated during service (a higher standard).

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

Lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

The Veteran's service treatment records (STRs) include his November 2009 enlistment examination, which revealed a clinically normal psychiatric system.  In his accompanying report of medical history, the Veteran denied nervous trouble of any sort; frequent trouble sleeping; receiving counseling of any type; depression or excessive worry; having been evaluated or treated for any mental condition; and attempted suicide.  An April 2012 record shows that the Veteran had been referred to behavioral health for "relationship issues."  The Veteran reported being seen in December 2011 for relationship issues and having mild depressive symptoms related to the stressor.  He reported a yearlong commitment to a behavioral health facility at age 18/19.  He reported a history of childhood physical/emotional abuse.  The Veteran was diagnosed with adjustment disorder with anxiety and depressed mood.  Stress and anxiety were noted in an April 2012 report of medical assessment.  

Post-service treatment records reflect treatment beginning in August 2012.  At that time, records reflect diagnoses of presumptive major depression, recurrent; dysthymia; marital relationship difficulties; and social anxiety disorder.  The Veteran reported using drugs and alcohol at the age of 13 or 14 and being placed in a treatment center for one year at age 17 or 18.  He reported that he did not recall if there was a mental health diagnosis at the time.  He also reported having fluctuating depressive symptoms through the years.  

The Veteran was provided a VA examination in February 2013.  He was diagnosed with major depressive disorder, recurrent; anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia; and alcohol dependence.  No medical opinion was provided.

A VA medical opinion was obtained in August 2013.  The examiner opined that it was less likely as not that the Veteran's anxiety and depression were caused by military service.  The examiner also opined that it was less likely as not that the Veteran's anxiety and depression were incurred during military service.  The examiner reported that developing clear time lines to answer whether the Veteran's condition was incurred or caused by military service was difficult without doing another in-person assessment.  The examiner opined that based on review of records, in addition to the information the Veteran provided during the exam in February 2013, it was mostly likely that he had had depressive symptoms at some level long before he was deployed.  The examiner opined that those depressive issues could be attributed to any number of factors, including a marginally healthy childhood along with long-term issues with his wife.  The examiner opined that, in regards to anxiety, much of his anxiety was fueled by social anxiety.  The examiner reported that that very typically had onset during adolescence and there was nothing that occurred during his deployment that could account for onset of that type of anxiety.

An additional VA medical opinion was obtained in September 2013.  The examiner noted that the August 2012 treatment record in which the Veteran reported symptoms of "fluctuating depression" since childhood.  The examiner reported that the Veteran's STRs did not diagnose a mental disorder.  The examiner observed that there was a note of a depressed mood due to relationship problems, but no indication that it was a chronic disorder.  The examiner noted that there was no other documentation linking the Veteran's mental health problems with his military service.  The examiner concluded that, overall, it was less likely than not that the Veteran's mental health problems were incurred in, caused by, or aggravated by military service.

The Veteran was afforded a VA posttraumatic stress disorder (PTSD) examination in July 2015.  The examiner opined that the Veteran's symptoms did not meet the criteria for PTSD.  The Veteran was diagnosed with major depressive disorder, recurrent, with anxious distress.  The examiner opined that the Veteran's major depressive disorder was neither incurred in, caused, nor aggravated by the "in-service mental health stressors and treatment during service."  The examiner opined that the Veteran self-report, STRs, and VA mental health treatment records converged to clearly indicate onset of depression/anxiety in childhood/adolescence, in the context of severe family dysfunction and extensive emotional/physical/sexual abuse prior to military service.

An August 2015 psychiatric evaluation from H.H., Ph.D., shows that the pertinent evidence, including the Veteran's enlistment examination, April 2012 treatment, VA post-service treatment records, and VA examinations/opinions was reviewed.  Dr. H.H. opined that the Veteran suffered from unspecified depressive disorder, which more than likely than not began in military service and had continued uninterrupted to the present.  

A statement from the Veteran's sister received in June 2016 shows that the Veteran was depressed as a child when he was sent to different foster homes.  She reported that the Veteran seemed happy when he entered service.  She also reported that the Veteran became depressed and had anxiety during his service due to his wife's affair and problems with his unit.  

Based on a review of the evidence, the Board concludes that service connection for major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia is warranted.  The evidence shows that the Veteran was treated for psychiatric symptoms and diagnosed with adjustment disorder in April 2012 during his military service, while post-service treatment records and VA examinations show current diagnoses of major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia.  When affording the Veteran the benefit-of-the-doubt, the Board finds that the evidence shows that his currently diagnosed psychiatric disorders were incurred during his military service.   

The evidence clearly shows that the Veteran was treated for psychiatric symptoms in service.  The April 2012 record discussed above shows a diagnosis of adjustment disorder with anxiety and depressed mood, while stress and anxiety were noted in an April 2012 report of medical assessment.  Post-service treatment records, beginning only two months after the Veteran's separation from service, shows treatment for psychiatric disorders with a diagnosis of major depressive disorder.  The evidence fails to show any intercurrent event between the Veteran's separation in May 2012 and the first diagnosis in August 2012.  In light of the above, as well as the positive August 2015 psychiatric evaluation, the Board concludes that the Veteran's currently diagnosed acquired psychiatric disorders of major depressive disorder, recurrent with anxious distress; anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia as shown in the VA examinations and August 2015 evaluation began during his military service.  

The Board acknowledges the negative opinions from the VA examiners.  However, as noted above, clear and unmistakable evidence is required to rebut the presumption of soundness.  Even if the Veteran did have symptoms of "fluctuating depression" since childhood, his enlistment examination revealed a clinically normal psychiatric system.  In addition, the Veteran's enlistment report of medical history failed to show any reported psychiatric disorder.  The evidence does not show any confirmed diagnosis of a chronic acquired psychiatric disorder prior to the Veteran's entry to service.  Consequently, the Board concludes that clear and unmistakable evidence has not been presented to rebut the presumption of soundness.  As such, the Board accords the negative nexus opinions relating the Veteran's currently diagnosed acquired psychiatric disorders as existing prior to service little probative value.  Furthermore, in light of the positive August 2015 opinion, the evidence is at least in equipoise as to whether the Veteran's major depressive disorder is related to his military service.  

Therefore, when affording him the benefit-of-the doubt, after considering all of the evidence of record, the Board concludes that a finding of service connection is warranted.  Service connection for prostate major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia is, therefore, granted.

B.  Eligibility to Treatment

In the October 2013 rating decision on appeal, the RO found that the Veteran was entitled to service connection for a mental disorder under 38 U.S.C.A. § 1702 for the purpose of establishing eligibility to treatment.  Furthermore, the Board has granted service connection for major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia.  As such, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).


ORDER

Entitlement to service connection for major depressive disorder, recurrent with anxious distress; and anxiety disorder, NOS with features of social phobia, panic disorder, and agoraphobia is granted.

The claim of entitlement to service connection for a mental disorder for the purpose of establishing eligibility to treatment is dismissed as moot.



____________________________________________
A. C. MACKENZIE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


